            Case 1:21-cv-06178-LTS Document 7 Filed 09/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIE SMITH,

                                  Plaintiff,

                      -against-                                    21-CV-6178 (LTS)

                                                               ORDER OF DISMISSAL
C.O. BANKS; CPT. ALEXIS; CPT. KELLY;
CPT. SMART,

                                  Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated July 20, 2021, the Court directed Plaintiff, within thirty days, to submit a

completed prisoner authorization or pay the $402.00 in fees required to file a civil action in this

Court. That order specified that failure to comply would result in dismissal of the complaint.

Plaintiff has not filed a prisoner authorization or paid the fees. Accordingly, the complaint is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 7, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge
